UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4096



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ABELARDO FELIX CECILIO-MATIAS,

                                              Defendant - Appellant.


                            No. 06-4115



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ABELARDO FELIX CECILIO-MATIAS,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:04-cr-00155-FWB; 1:04-cr-00365-FWB)


Submitted:   October 25, 2006             Decided:   December 5, 2006


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James Edward Quander, Jr., QUANDER & RUBAIN, P.A., Winston-Salem,
North Carolina, for Appellant. Arnold L. Husser, Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Abelardo Felix Cecilio-

Matias appeals the district court’s judgments sentencing him to

forty-three months in prison and two years of supervised release

for illegally reentering the United States after having previously

been deported subsequent to an aggravated felony conviction, in

violation of 8 U.S.C. § 1326(a), (b) (2000), and revoking his

supervised release for a previous illegal reentry conviction and

sentencing him to a consecutive eleven-month prison term. Cecilio-

Matias’s   attorney   has   filed    a   brief   pursuant   to   Anders   v.

California, 386 U.S. 738 (1967), asserting, in his opinion, there

are no meritorious grounds for appeal and concluding Cecilio-

Matias’s sentence is “reasonable by law.” Cecilio-Matias has filed

a pro se supplemental brief raising the issue of whether the

district court erred in computing his criminal history score by

assessing criminal history points for his 1992 drug conviction when

he was only sixteen years old.       We affirm.

           We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

A sentence may be unreasonable for both substantive and procedural

reasons.   United States v. Moreland, 437 F.3d 424, 434 (4th Cir.),

cert. denied, 126 S. Ct. 2054 (2006).       A sentence within a properly

calculated advisory guideline range is presumptively reasonable.


                                    - 3 -
United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).    This presumption can only be rebutted by

showing the sentence is unreasonable when measured against the

factors under 18 U.S.C. § 3553(a) (2000). United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006), pet. for cert. filed, __

U.S.L.W. __ (July 21, 2006) (No. 06-5439).         In considering whether

the sentence is unreasonable, we review the district court’s

factual findings for clear error and its legal conclusions de novo.

United States v. Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

           We will affirm the sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable.       United States v. Crudup, 461 F.3d

433, 439 (4th Cir. 2006).    In making this determination, we first

consider whether the sentence is unreasonable, and if so, whether

it is “plainly” so.   Id. at 438-39.       While the district court must

consider   the   Chapter   Seven   policy    statements   and   statutory

requirements and factors applicable to revocation sentences under

18 U.S.C. §§ 3553(a), 3583 (2000), the court ultimately has broad

discretion to revoke the previous sentence and impose a term of

imprisonment up to the statutory maximum upon finding a violation

of a condition of supervised release.        Id.

           We have reviewed the record and conclude Cecilio-Matias’s

sentences are reasonable. First, the district court did not assess

any criminal history points for Cecilio-Matias’s 1992 conviction


                                   - 4 -
when computing his criminal history score.              Moreover, the court

correctly determined his advisory guideline range for the reentry

conviction was thirty-seven to forty-six months and his sentencing

range on the supervised release violation was eight to fourteen

months.   The court considered the pertinent factors and reasonably

determined a sentence within each of these ranges was appropriate.

Specifically, the court found as positive the fact that Cecilio-

Matias’s drug conviction occurred when he was only sixteen years

old and he had worked without committing any further drug offenses

since that time.       On the negative side, although Cecilio-Matias

received a break with a below-guidelines sentence for his previous

reentry   conviction    and   had    been    deported      twice   already,   he

continued to return to the country illegally and had numerous

traffic offenses.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgments.               This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this    court    for   leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.


                                     - 5 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -